Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 8 to Pg. 9 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over, Khalid (US 2012/0311564), hereafter referred to as “Khalid”, in view of AbiEzzi et al. (US 7,447,740), hereafter referred to as “AbiEzzi”, in further view of Kim et al. (US 2012/0210386), hereafter referred to as “Kim”.

Regarding claim 1, Khalid teaches: 
A method of connecting a digital device to a remote personal computer (PC) ([0111], “...user power on a thin terminal say thin laptop, it connects to mini-mini cloud (100) over wireless or wired connection on USB cable, Ethernet cable...”), the method comprising:
setting a network connection for providing the remote PC service in response to identifying request information associated with the request from the remote PC ([0008], “...When users powers on mini-cloud system, it automatically connect to the remote desktop after some device level authentications...;” [0198], “...The access application would take credentials either from the users or from the device itself to authenticate and initialize a connection and connect to a remote desktop...”);
encoding, by the remote PC, screen information displayed on the remote PC as an encoded moving picture ([0089], “...all the graphics from the remote game environment would be captured, encode and compress as appropriate and send it over to client running on game terminal...”);
decoding, by the digital device, the encoded moving picture ([0089], “...The client then decodes, decompress graphica data and display on TV terminal connected to game terminal”).
wherein the requesting of the access of the remote PC comprises: 
	executing the remote PC service (e.g. creating initial users remote desktop and delivering the desktop to user; [0196]; [0203]) by selecting at least one of a plurality of PC resources provided from the remote PC (e.g. 8 CPU and 32 GB memory; [0203]; [0037], “...The broker service component that would access the users account, retrieve all the user’s desktop configuration, create a desktop environment for the user that matches all the needed configuration and allow the user to connect to the desktop using some protocol both desktop and DSL router client access program understand...”); and
constructing an operating system (OS) environment associated with the selected PC resource (e.g. virtual machine template; Fig. 19; [0062], “...With hypervisor console, a user can create a guest operating system virtual machine using some template, boot the virtual machine...”).
Khalid also doesn’t teach: A method of connecting television to a remote personal computer (PC), the television connected to a set top box or being a smart TV, the method comprising: requesting an access to the remote PC in response to executing a remote PC service through a user interface of a settings menu of the television configured for changing a setting of the television; receiving, by the television, the moving picture from the remote PC; playing the screen information of the remote PC on a display of the television; wherein the requesting of the access remote PC comprises: storing remote PC information that includes an internet protocol (IP) address or domain information of the remote PC used to connect to the remote PC, and inputting the IP address or the domain information of the remote PC to which the television desires to connect, based on the stored remote PC information. In an analogous art, AbiEzzi discloses:
A method of connecting television to a remote personal computer (PC), the television connected to a set top box or being a smart TV (Col. 1, ll. 50-67 to Col. 2, ll. 1-8, “...To initiate an Internet video conference, the user selects an Internet conferencing option displayed by the TV client on the television. In response, the TV client forwards the request to the personal computer. The personal computer then sends interactive user interface screens to the TV clients for display on the television...”), the method comprising:
requesting an access to the remote PC in response to executing a remote PC service through a user interface of a settings menu of the television configured for changing a setting of the television (Col. 6, ll. 5-67 to Col. 7, ll. 1-3, “...On any television in the house that has a TV client device connected to the home network 70, a user can use a remote control 108 to send command signals to the TV client to interactively select networking options presented by the TV client on the television. Turning now to FIG. 3, in one exemplary implementation, the local menu of the TV client 86 has a starting page 126 that presents a menu option 128 of ‘Internet Video Conference.’ When the user selects the ‘Internet Video Conference’ option, the TV client 86 transmits a request to the personal computer 74 to initiate an Internet video conference...”);
receiving, by the television, the moving picture from the remote PC (Col. 1, ll. 50-67 to Col. 2, ll. 1-8, “...The TV client is connected to the personal computer via the home network and receives screen images from the personal computer and displays the images on the television...”); and
playing the screen information of the remote PC on a display of the television (Col 8, ll. 1, ll. 1-22, “...The TV client 86 then plays the video/audio on the television 82 (step 186)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the mini cloud host creating initial user’s remote desktop and delivering the 
Khalid in view of AbiEzzi also doesn’t teach: wherein the requesting of the access remote PC comprises: storing remote PC information that includes an internet protocol (IP) address or domain information of the remote PC used to connect to the remote PC, and inputting the IP address or the domain information of the remote PC to which the television desires to connect, based on the stored remote PC information. In an analogous art, Kim teaches:
wherein the requesting of the access remote PC comprises: storing remote PC information that includes an internet protocol (IP) address or domain information of the remote PC used to connect to the remote PC, and inputting the IP address or the domain information of the remote PC to which the television desires to connect, based on the stored remote PC information ([0140], “Alternatively, if the device has a static IP address, the user may input the static IP address to the first digital TV 100, the second digital TV 110, the personal computer system 120, the notebook computer 130 and the mobile terminal 140”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the mini cloud host creating initial user’s remote desktop and delivering the desktop to the user and connecting the TV client to the personal computer via the home network and receiving screen images from the personal computer and displaying the images on the television as taught by Khalid and AbiEzzi with the inclusion of inputting the static IP address to the first digital TV as taught by Kim because these are required to establish a network connection with ISP provider and enable online applications such as content streaming.

Regarding claim 2, Khalid-AbiEzzi-Kim discloses the method of claim 1, however Khalid teaches:
providing an access scheme for connecting to the remote PC, the access scheme including a menu screen-based PC service execution scheme for providing the user interface of changing the setting of the digital device or an application-based PC service execution service for executing the remote PC service ([0086], “...Mini-cloud system detect the thin laptop terminal and launch appropriate thin laptop environment and connect the laptop terminal to the running VM...”).

Regarding claim 9, Khalid-AbiEzzi-Kim discloses the method of claim 1, however Khalid teaches:
wherein the requesting of the access to the remote PC comprises managing resource information associated with the plurality of PC resources provided from the remote PC ([0203], “...When user need a system say 8 CPU and 32 GB memory for two days, user can simply subscribe to a higher plan, and when user reboot, backend broker service will get user settings and figure out that user needs a powerful desktop, so the broker service pick-up a powerful desktop apply users settings (applications and configurations) on it and deliver the desktop to end user...”).

Regarding claim 10, Khalid discloses:
A digital device for connecting to a remote personal computer (PC) ([0111], “...user power on a thin terminal say thin laptop, it connects to mini-mini cloud (100) over wireless or wired connection on USB cable, Ethernet cable...”), comprising:
a provider configured to provide an access scheme for connecting to the remote PC ([0086], “...Mini-cloud system detect the thin laptop terminal and launch appropriate thin laptop environment and connect the laptop terminal to the running VM...”);
a requester configured to request an access to the remote PC (e.g. mini cloud host; Fig. 1) in response to executing a remote PC service (e.g. creating initial users remote desktop and delivering the desktop to user; [0196]; [0203]) through a user interface for changing a setting of the digital device (e.g. from the desktop user then can change his configuration using some tool that sync up those settings with user account; Fig. 1; [0196], “When user power on or boot-up modem box, it talks to a back end broker services that authenticate users and take settings from user account to create initial users remote desktop. From the desktop user then can change his configuration using some tool that sync up 
a setter configured to set a network connection for providing the remote PC service in response to identifying of request information associated with the request being completed in the remote PC ([0008], “...When users powers on mini-cloud system, it automatically connect to remote desktop after some device level authentications...;” [0198], “...The access application would take credentials either from the users or from the devices itself to authenticate and initialize a connection and connect to a remote desktop...”);
a receiver configured to encode screen information being displayed on the remote PC as a moving picture, to receive an encoded moving picture from the remote PC, the encoded moving picture being generated by the remote PC by encoding a screen information displayed on the remote PC as a moving picture ([0089], “...all the graphics from the remote game environment would be captured, encode and compress as appropriate and send it over to client running on game terminal...”);
a player configured to decode the encoding moving picture received from the remote PC ([0089], “...The client then decodes, decompress graphics data and display on TV terminal connected to game terminal”),
wherein the requestor is configured to:
	execute the remote PC service (e.g. creating initial users remote desktop and delivering the desktop to user; [0196]; [0203]) by selecting at least one of a plurality of PC resources provided from the remote PC (e.g. 8 CPU and 32 GB memory; [0203]; [0037], “...The broker service component that would access the users account, retrieve all the user's desktop configuration, create a desktop environment for the user that matches all the needed configuration and allow the user to connect to the desktop using some protocol both desktop and DSL router client access program understand...”); and
	construct an operating system (OS) environment associated with the selected PC resource (e.g. virtual machine template; Fig. 19; [0062], “... With hypervisor console, a user can create a guest operating system virtual machine using some template, boot the virtual machine...”).
Khalid also doesn’t teach: A television for connecting to a remote personal computer (PC), comprising: a requestor configured to request an access to the remote PC in response to executing a remote PC service through a user interface of a settings menu of the television configured for changing a setting of the television; a receiver configured to receive the encoded moving picture from the remote PC; a player configured to play the screen information of the remote PC on a display of the television; a storage configured to store remote PC information that includes an internet protocol (IP) address or domain information of the remote PC used to connect to the remote PC, wherein the requestor is configured to input the IP address or the domain information of the remote PC to which the television desires to connect, based on the stored remote PC information. In an analogous art, AbiEzzi discloses:
A television for connecting to a remote personal computer (PC) (Col. 1, ll. 50-67 to Col. 2, ll. 1-8, “...To initiate an Internet video conference, the user selects an Internet conferencing option displayed by the TV client on the television. In response, the TV client forwards the request to the personal computer. The personal computer then sends interactive user interface screens to the TV clients for display on the television...”), comprising:
a requestor configured to request an access to the remote PC in response to executing a remote PC service through a user interface of a settings menu of the television configured for changing a setting of the television (Col. 6, ll. 5-67 to Col. 7, ll. 1-3, “...On any television in the house that has a TV client device connected to the home network 70, a user can use a remote control 108 to send command signals to the TV client to interactively select networking options presented by the TV client on the television. Turning now to FIG. 3, in one exemplary implementation, the local menu of the TV client 86 has a starting page 126 that presents a menu option 128 of ‘Internet Video Conference.’ When the user selects the ‘Internet Video Conference’ option, the TV client 86 transmits a request to the personal computer 74 to initiate an Internet video conference...”);
a receiver configured to receive the encoded moving picture from the remote PC (Col. 1, ll. 50-67 to Col. 2, ll. 1-8, “...The TV client is connected to the personal computer via the home network and receives screen images from the personal computer and displays the images on the television...”); and
a player configured to play the screen information of the remote PC on a display of the television (Col 8, ll. 1, ll. 1-22, “...The TV client 86 then plays the video/audio on the television 82 (step 186)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the mini cloud host creating initial user’s remote desktop and delivering the desktop to the user as taught by Khalid with the inclusion of connecting the TV client to the personal computer via the home network and receiving screen images from the personal computer and displaying the images on the television as taught by AbiEzzi because it is more convenient to have a home network setup where the personal computer shares its desktop with televisions in a home setting, where televisions are commonplace with entertainment and video cameras are more accessible for Internet conferencing.
Khalid in view of AbiEzzi also doesn’t teach: a storage configured to store remote PC information that includes an internet protocol (IP) address or domain information of the remote PC used to connect to the remote PC, wherein the requestor is configured to input the IP address or the domain information of the remote PC to which the television desires to connect, based on the stored remote PC information. In an analogous art, Kim teaches:
a storage configured to store remote PC information that includes an internet protocol (IP) address or domain information of the remote PC used to connect to the remote PC, wherein the requestor is configured to input the IP address or the domain information of the remote PC to which the television desires to connect, based on the stored remote PC information ([0140], “Alternatively, if the device has a static IP address, the user may input the static IP address to the first digital TV 100, the second digital TV 110, the personal computer system 120, the notebook computer 130 and the mobile terminal 140”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the mini cloud host creating initial user’s remote desktop and delivering the 

With regard to claim 11, the instant claim presents additional limitations similar to those of claim 2, and is thus rejected for similar reasons as presented with regard to claim 2.

With regard to claim 17, the instant claim presents additional limitations similar to those of claim 9, and is thus rejected for similar reasons as presented with regard to claim 9.

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 2012/0311564) in view of AbiEzzi et al. (US 7,447,740) and in further view of Kim et al. (US 2012/0210386), as applied to claim(s) 1-2, 9, 10-11, and 17, in further view of Obaiza (Non-Patent Literature: “Your Complete Guide to Using Remote Desktop on the Microsoft Surface and Windows 8;” Published January 7, 2013), hereafter referred to as “Obaiza”.

Regarding claim 4, Khalid-AbEzzi-Kim discloses the method of claim 1. Khalid in view of AbEzzi and in further view of Kim also doesn’t teach: 
wherein the requesting of the access to the remote PC comprises performing a log-in process based on an identifier (ID) and a password in response to executing the remote PC service, and requesting the access to the remote PC based on identification information of a user for the log-in process. In an analogous art, Obaiza teaches:
wherein the requesting of the access to the remote PC comprises performing a log-in process based on an identifier (ID) and a password in response to executing the remote PC service, and requesting the access to the remote PC based on identification information of a user for the log-in process (Pg. 5, “...After clicking connect, you’ll be prompted to enter your login information. This is the same username and password you use to log into your computer locally”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the mini cloud host creating initial user’s remote desktop and delivering the desktop to the user and connecting the TV client to the personal computer via the home network and receiving screen images from the personal computer and displaying the images on the television and inputting the static IP address to the first digital TV as taught by Khalid and AbEzzi and Kim with the inclusion of login information as taught by Obaiza because these are required to establish a secure connection between computers on the network.

With regard to claim 13, the instant claim presents additional limitations similar to those of claim 4, and is thus rejected for similar reasons as presented with regard to claim 4.

Claim(s) 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 2012/0311564) in view of AbiEzzi et al. (US 7,447,740) and in further view of Kim et al. (US 2012/0210386), as applied to claim(s) 1-2, 9, 10-11, and 17, in further view of Zhao et al. (US 2016/0316220), hereafter referred to as “Zhao”.

Regarding claim 5, Khalid-AbEzzi-Kim discloses the method of claim 1. Khalid in view of AbEzzi and in further view of Kim also doesn’t teach: identifying information of an input/output (I/O) device in response to detecting a connection of the I/O device, and transmitting the input value of the connected I/O device to the remote PC in response to receiving an input of an instruction for the connected I/O device from a user. In an analogous art, Zhao teaches:
identifying information of an input/output (I/O) device in response to detecting a connection of the I/O device, and transmitting the input value of the connected I/O device to the remote PC in response to receiving an input of an instruction for the connected I/O device from a user ([0022], “The input device(s) (150) may be...keyboard...;” [0039], “...The host application (310) can 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the mini cloud host creating initial user’s remote desktop and delivering the desktop to the user and connecting the TV client to the personal computer via the home network and receiving screen images from the personal computer and displaying the images on the television and inputting the static IP address to the first digital TV as taught by Khalid and AbEzzi and Kim with the inclusion of setting values of properties of the interface as taught by Zhao because these settings are inputted into the system to produce the expected outcome.

Regarding claim 6, Khalid-AbEzzi-Kim discloses the method of claim 1. Khalid in view of AbEzzi and in further view of Kim also doesn’t teach: wherein the transmitting of the input value comprises encoding screen information associated with a function of the remote PC associated with a function of the remote PC executed on the remote PC based on the input value of the connected I/O device, and streaming the encoded moving picture. In an analogous art, Zhao teaches:
wherein the transmitting of the input value comprises encoding screen information associated with a function of the remote PC associated with a function of the remote PC executed on the remote PC based on the input value of the connected I/O device, and streaming the encoded moving picture ([0022], “The input device(s) (150) may be...keyboard...;” [0039], “...The host application (310) can control capabilities and settings of the video encoder (320) by setting values of properties of the interface (321)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the mini cloud host creating initial user’s remote desktop and delivering the desktop to the user and connecting the TV client to the personal computer via the home network and receiving screen images from the personal computer and displaying the images on the television and inputting the static IP address to the first digital TV as taught by Khalid and AbEzzi and Kim with the inclusion of setting values of properties of the interface as taught by Zhao because these settings are inputted into the system to produce the expected outcome.

With regard to claim 14, the instant claim presents additional limitations similar to those of claim 5, and is thus rejected for similar reasons as presented with regard to claim 5.

With regard to claim 15, the instant claim presents additional limitations similar to those of claim 6, and is thus rejected for similar reasons as presented with regard to claim 6.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444